


Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

Hydron Technologies, Inc.

July 2, 2008

4400 34th Street N., Suite F

Saint Petersburg, Florida 33714

Attention:

Richard Banakus,

Chairman and Interim President

 

 

Re:

Private Offer and Sale of Preferred Stock of Hydron Technologies, Inc.

 

Ladies and Gentlemen:

 

The undersigned (“Subscriber”) understands that Hydron Technologies, Inc., a New
York Corporation (the “Corporation”), is offering for purchase (the “Offering”)
on a limited and private basis to “accredited investors”, as such term is
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), up to fifteen thousand (15,000) shares (the “Shares”)of
Series A Preferred Stock (the “Preferred Stock”), at a purchase price of One
Hundred Dollars ($100) per Share (the “Purchase Price”) or up to an aggregate of
One Million Five Hundred Thousand Dollars ($1,500,000.00). The offering period
for the Offering will commence on the date of this subscription agreement (the
“Subscription Agreement”) and will end on July 15, 2008 at 5:00 P.M (unless
extended by the Corporation for up to ninety (90) additional days). Subscription
proceeds will be used as described in the attached Term Sheet (as defined
below), including the Exhibits thereto. Subscribers must purchase a minimum of
250 Shares and make a minimum investment of $25,000, subject to waiver by the
Corporation in its sole discretion.

 

Your offer to purchase Shares is irrevocable, and once you have submitted your
completed application and tendered your Purchase Price, a sale of Shares will be
promptly thereafter consummated, subject only to satisfaction of the Minimum
Offering Condition (as hereinafter defined). However, although the Corporation
is seeking to sell the full amount of Shares offered, the Corporation intends to
close if a minimum of thirteen thousand (13,000) Shares are subscribed for in
the Offering (the “Minimum Offering Condition”). In satisfying the Minimum
Offering Condition, the Chairman and Interim President of the Corporation has
indicated that he will purchase up to Six Thousand Two Hundred Fifty Thousand
(6,250) Shares. Accordingly, Subscribers should assume that the Minimum Offering
Condition will be satisfied. You will be notified upon the satisfaction of the
Minimum Offering Condition and the completion of the sale of Shares to you
pursuant to Offering. In the event that a closing of the Offering does not occur
for any reason, your Purchase Price will be returned to you without interest.

 

Please refer to the Term Sheet and Disclosure Document dated as of July 2, 2008
(the “Term Sheet”), attached as Exhibit A to this Subscription Agreement, for
additional details

 

1

--------------------------------------------------------------------------------




regarding the Corporation and the Offering, including the (x) terms of the
Preferred Stock and (y) risk factors relating to an investment in the Shares,
including without limitation, risks relating to the financial condition of the
Corporation and whether, when or in what amount any royalties may be paid to the
Corporation from which dividends on the Preferred Stock may be paid.

 

Notwithstanding a description of the terms of the Preferred Stock set forth in
the Term Sheet, you should rely only on the terms of the Preferred Stock as set
forth in the form of Certificate of Amendment to the Corporation’s Certificate
of Incorporation attached as Exhibit B hereto, which is incorporated herein and
made a part hereof and of the Term Sheet.

 

1.         Subscription.

 

(a)       The undersigned hereby subscribes for the number of Shares of the
Corporation at the aggregate purchase price indicated on the signature page of
this Subscription Agreement. Upon acceptance of this Subscription Agreement by
the Corporation and receipt of the full purchase price for the Shares
subscribed, the Corporation agrees, subject to the occurrence of the Minimum
Offering Condition, to issue to the undersigned the Shares subscribed, or such
lesser number of Corporation Interests as the Corporation determines to accept.

 

Payment of the full Purchase Price for the number of Shares subscribed for in
cash shall be made simultaneously with delivery of this Subscription Agreement
by a bank or cashiers check payable to the order of “Hydron Technologies, Inc.”
delivered to Ruden, McClosky, Smith, Schuster & Russell, P.A., 200 East Broward
Boulevard, Fort Lauderdale, Florida 33301, Attention: Janine Garlitz, Esq., or
by wire transfer in accordance with the wire transfer instructions attached as
Schedule A hereto. Certain persons, including Ronald Saul, a director of the
Corporation, and Richard Banakus, the Chairman, Interim President and a director
of the Corporation, may tender outstanding obligations of the Corporation as
payment in whole or in part of the Purchase Price for their Shares.

 

2.         Acceptance of Subscription. It is understood and agreed that the
Corporation may, in its sole discretion, accept or reject this Subscription
Agreement, in whole or in part. In the event that this Subscription Agreement is
rejected in whole or part by the Corporation, the Subscriber’s purchase price
or, in the case of the partial acceptance of this Subscription Agreement, a
portion of Subscriber’s purchase price will be returned to Subscriber without
interest.

 

3.         PRIVATE PLACEMENT. THE OFFER AND SALE OF THE SHARES HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY STATE SECURITIES OR “BLUE SKY” LAWS
(COLLECTIVELY “SECURITIES LAWS”), AND THE SHARES ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
LAWS. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THE OFFER AND SALE OF THE

 

2

--------------------------------------------------------------------------------




SHARES OR THE ACCURACY OR ADEQUACY OF ANY INFORMATION PROVIDED TO THE
SUBSCRIBER. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

THE SUBSCRIBER RECOGNIZES AND ACKNOWLEDGES THAT THE RELIANCE BY THE CORPORATION,
AND ITS OFFICERS AND DIRECTORS UPON SUCH EXEMPTIONS FROM REGISTRATION ARE, IN
PART, BASED UPON THE ACCURACY OF THE REPRESENTATIONS AND AGREEMENTS OF THE
SUBSCRIBER SET FORTH IN THIS SUBSCRIPTION AGREEMENT.

 

4.         Representations and Warranties of the Undersigned. The undersigned
acknowledges, represents and warrants to, and agrees with, the Corporation as
follows:

 

(b)       The undersigned has adequate means of providing for current needs and
possible contingencies, and anticipates no need now or in the foreseeable future
to sell the Shares.

 

(c)       The undersigned has such knowledge and experience in financial and
business matters that makes the undersigned capable of evaluating the merits and
risks of investment in the Corporation and of making an informed investment
decision.

 

(d)       The undersigned is aware that no federal or state agency has passed
upon the Shares or made any finding or determination concerning the fairness of
this investment.

 

(e)       The undersigned has had an opportunity to ask questions of and receive
answers from representatives of the Corporation, concerning the terms and
conditions of this investment and all such questions have been answered to the
full satisfaction of the undersigned. Such representatives have not, however,
rendered any investment advice to the undersigned with respect to the
suitability of an investment in the Shares.

 

(f)       The Shares for which the undersigned hereby subscribes will be
acquired for the undersigned’s own account, for investment only and not with a
view toward resale or distribution in a manner which would require registration
under the Securities Act.

 

(g)       The undersigned has been made aware by the Corporation that investment
in the shares of Shares of the Corporation involves a high degree of risk and
the possible loss of the total amount invested.

 

(h)       The undersigned has received and reviewed a copy of the Term Sheet and
related Risk Factors that provide certain information about the Corporation, the
offering of the Shares and the significant risks attendant to an investment in
the Shares.

 

(i)       The undersigned acknowledges that neither the Corporation nor any
representative of the Corporation has made any representations or warranties in
respect of the Corporation business, including, without limitation the value of
the Valera Agreement (as defined below) or the right to receive royalty payments
thereunder, or any representation regarding Indevus Pharmaceuticals, Inc.
(“Indevus”), its subsidiary, Valera Pharmaceuticals,

 

3

--------------------------------------------------------------------------------




Inc. (“Valera”) or their respective business and products. The undersigned
acknowledges and agrees that the value of the Shares is directly correlated to
and dependent upon the receipt of distributions by the Corporation from Hydron
Royalty Partnership Ltd., LLLP, a limited liability partnership (the
“Partnership”), of which it holds a 50.001% partnership interest and serves as
general partner, pursuant to the terms of the Limited Liability Limited
Partnership Agreement of the Partnership (the “Partnership Agreement”) derived
from payments that may be paid to the Partnership from time to time pursuant to
the terms of that certain agreement (the “Valera Agreement”) originally between
GP Strategies Corporation (f/k/a National Patent Development Corporation) and
the Corporation, then known as Dento-Med Industries, Inc. The Valera Agreement
is a cross-licensing agreement that requires the payment of royalties by the
Corporation and Valera in an amount equal to 5% of net sales of certain products
produced by the other party with the use of the Hydron polymer.

 

(j)         The undersigned acknowledges that the Corporation has no direct
information regarding the likelihood for the successful development and
marketing of products for which royalty payments may be made to the Corporation,
other than publicly available information disseminated by Indevus and Valera on
their website (www.indevus.com) and in reports filed by Indevus with the
Securities and Exchange Commission (www.sec.gov) for which the Corporation
disavows any responsibility.

(j)        The undersigned acknowledges that the Corporation has no direct
information regarding the likelihood for the successful development and
marketing of products for which royalty payments may be made to the Corporation,
other than publicly available information disseminated by Indevus and Valera on
their website (www.indevus.com) and in reports filed by Indevus with the
Securities and Exchange Commission (www.sec.gov) for which the Corporation
disavows any responsibility.

 

(k)        The undersigned acknowledges that dividends with respect to the
Shares shall be payable only to the extent of distributions made by Partnership
and that a portion of up to five percent (5%) of the net amount of up to any
such distributions may be reserved and used for general operating and
administrative expenses of the Corporation.

 

(l)       The undersigned, if a corporation, partnership, trust or other form of
business entity, is authorized and otherwise duly qualified to purchase and hold
the subscribed for Shares. Such entity has its principal place of business as
set forth on the signature page hereof and if such entity has been formed for
the specific purpose of acquiring the Shares subscribed to hereunder, it hereby
agrees to supply any additional written information that may be required by the
Corporation.

 

(m)        All of the information that the undersigned has heretofore furnished
or which is set forth in Paragraph 7 and elsewhere in this Subscription
Agreement, including without limitation, those with respect to the undersigned’s
financial position and business status is correct and complete as of the date of
this Subscription Agreement. In the event that there is a material change in
such information prior to the time the Shares are sold to the Subscriber
pursuant to this Subscription Agreement, the undersigned will immediately
furnish the revised or corrected information to the Corporation.

 

5.         Indemnification. The undersigned understands the meaning and legal
consequences of the representations and warranties in this Subscription
Agreement, and hereby agrees to indemnify and hold harmless the Corporation, its
officers, directors, attorneys and agents, from and against any and all loss,
damage or liability due to or arising out of a breach of any such
representations or warranties.

 

4

--------------------------------------------------------------------------------




6.         Limited Ability to Transfer Shares. THERE ARE SUBSTANTIAL
RESTRICTIONS ON THE TRANSFERABILITY OF THE SHARES UNDER THE SECURITIES LAWS AND
RESULTING FROM THE ABSENCE OF ANY MARKET FOR THE PURCHASE OF THE SHARES.
ACCORDINGLY, THE SUBSCRIBER MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THE
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. The undersigned acknowledges that
the Shares to be acquired pursuant to this Subscription Agreement may not be
sold unless such sale is exempt from registration under the Securities Act. The
undersigned further agrees to be responsible for compliance with all conditions
on transfer imposed by any applicable State Blue Sky or securities law. In the
event that the Corporation shall issue a certificate representing the Shares,
such certificate shall bear a legend in the form of Annex A hereto stating that
such Shares are subject to restrictions on transfer pursuant to applicable
federal and state securities law.

 

7.         “Accredited Investor” Status. In accordance with Paragraph 4(j) of
this Subscription Agreement, the undersigned has placed an (X) in each of the
applicable spaces provided below:

 

 

_____

(a)

The undersigned is an Institutional Investor (within the list provided under
Section 2(15)(i) of the Securities Act; e.g., a bank, registered investment
company, insurance company, business development company or an employee benefit
plan).

 

 

_____

(b)

The undersigned is a natural person whose individual net worth, or joint net
worth with spouse, exceeds $1,000,000.

 

 

_____

(c)

The undersigned is a natural person who had an individual income (less related
expenses) in excess of $200,000 in each of the last two years (2006 and 2007) or
joint income with spouse in excess of $300,000 in each of those years and
reasonably expects a net income in excess of $200,000 or $300,000, as the case
may be, in the current year.

 

 

    X    

(d)

The undersigned is a director or executive officer of the Corporation.

 

 

_____

(e)

The undersigned is an entity owned entirely by any of the persons described in
subparagraphs (a) through (d) above.

 

 

_____

(f)

Any organization described in Section 501 (c) (3) of the Internal Revenue Code,
corporation, Massachusetts or similar business Trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 

8.         No Advertising or Representations. The Subscriber hereby represents
and warrants that the Subscriber is not acquiring the Shares as a result of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media, any seminar or any solicitation by a
person not previously known to the Subscriber. The Subscriber acknowledges and
agrees that no representations or warranties have been made to the Subscriber

 

5

--------------------------------------------------------------------------------




by Corporation, or any agent, employee or affiliate of the Corporation,
regarding the Shares, the likelihood, amount or timing of payment of royalties
to the Partnership under the Valera Agreement or payment of distributions to the
Corporation under the Partnership Agreement, or in any respect regarding Valera
and Indevus, their business and products, and in subscribing for the Shares, the
Subscriber is not relying upon any representation or warranty, verbal or
written. Although the Subscriber may have had access to information concerning
Valera and Indevus and their business prospects including those relating to
products that, if successfully developed and approved by the appropriate
regulatory authorities, may result in royalty income to the Partnership from
which distributions may be made to the Corporation that would be used to fund
dividends with respect to the Shares, and other forward looking information
either provided by the Corporation, or found on the web site of Indevus or
otherwise, and Subscriber may have received or reviewed copies of that
information, Subscriber acknowledges and agrees that Subscriber cannot rely upon
any such information, or any predictive or forward looking information in making
a decision to purchase the Shares. The Corporation expressly disclaims any
obligation to provide, or any responsibility for the accuracy or completeness of
any such information.

 

9.         No Commission or Brokerage Fee. The Subscriber represents that the
Subscriber has no knowledge of any commission, brokerage fee or other
remuneration being paid or to be paid directly or indirectly related to the sale
or solicitation of the sale of the Shares.

 

10.       Reliance on Representations. The Subscriber understands the
Corporation and its officers and directors will be relying on the accuracy and
completeness of all representations and agreements of the Subscriber set forth
in this Subscription Agreement, and the Subscriber represents and warrants to
the Corporation and its officers and directors that the information,
representations, warranties, acknowledgments and all other matters with respect
to the Subscriber set forth herein are complete, true and correct and may be
relied upon by the Corporation and its officers and directors in determining
whether the offer and sale of the Shares to the Subscriber is exempt from
registration under the Securities Laws. The Subscriber agrees to notify the
Corporation immediately of any change in any representations and agreements of
the Subscriber made herein that occurs prior to the closing of the purchase of
the Shares.

 

11.       Consultation with Independent Counsel and Tax Advisor. Subscriber has
been advised that Subscriber should consult with his or her own legal and tax
advisors prior to executing this Subscription Agreement and consummating the
transactions contemplated hereby. Subscriber understands that the law firm of
Ruden, McClosky, Smith, Schuster & Russell, P.A. represents the Corporation in
connection with the transactions contemplated by this Subscription Agreement,
does not represent the Subscriber, and makes no representation regarding the
Corporation, the value of the Valera Agreement, the prospects for receipt of
royalty income therefrom, Valera, its business or products, the tax treatment of
any such royalties or any dividends payable or paid on the Shares, or any other
matter with respect to this investment.

 

12.        Risks of Investment. An investment in the Corporation is subject to
substantial risks. In addition to the risks described herein, the Subscriber is
urged to carefully review the risks described in the Term Sheet, including the
related terms of the Preferred Stock and the Risk Factors relating to an
investment in the Shares, prior to making a decision to purchase its Shares.

 

6

--------------------------------------------------------------------------------




13.        Miscellaneous.

 

(n)      Severability. In the event any portions of this Subscription Agreement
are found to be void, the remaining provisions of this Subscription Agreement
shall nevertheless be binding with the same effect as though the void portions
were deleted.

 

(o)       Counterparts. This Subscription Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Subscription Agreement may be made by original or facsimile signature.

 

(p)       Notices and Addresses. All notices, offers, acceptance and any other
acts under this Subscription Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addressees in person, by Federal
Express or similar receipted delivery, or if mailed, postage prepaid, by
certified mail, return receipt requested, as follows:

 

 

Subscriber:

At the address designated on the signature page of

this Subscription Agreement

 

 

The Corporation:

Hydron Technologies, Inc.

4400 34th Street N., Suite F

St. Petersburg, Florida 33714

Attention: Richard Banakus

Chairman and Interim President

 

or to such other address as either of them, by notice to the other may designate
from time to time shall be counted to, or from, as the case may be, the delivery
in person or by mailing.

 

(q)       Governing Law. This Subscription Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided
therein or performance thereof shall be governed and interpreted according to
the laws of the State of Florida without giving effect to the conflict of law
provisions thereof.

 

(r)       Entire Agreement; Amendment; Waiver. This Subscription Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this
Subscription Agreement nor any provision hereof may be changed, waived,
discharged or terminated orally. Any change, waiver, discharge or termination
shall be made by a statement in writing signed by the party or parties against
which enforcement or the change, waiver, discharge or termination is sought.

 

(s)        Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be used to interpret in whole or in part any of the terms or
provisions of this Subscription Agreement.

 

7

--------------------------------------------------------------------------------




(t)       Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein shall survive the
delivery of, and payment for, the Shares.

 

(u)        Assignability. This Subscription Agreement and the rights and
obligations hereunder and the Shares contemplated hereunder are not transferable
or assignable by the Subscriber, and any such attempted transfer or assignment
shall be void ab initio.

 

(v)       Benefit. This Subscription Agreement shall be binding upon and inure
to the benefit of the parties hereto and their legal representatives, successors
and assigns.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement for
the following number of Shares:

 

Number of Shares subscribed for:

     1,500     

 

Total purchase price

(number of Shares x $100.00):

$  150,000  

 

 

/s/ Ronald J. Saul                                                         /s/
Antonette G. Saul

(Signature of Subscriber)

 

Ronald J. Saul                                                   
          Antonette G. Saul

(Please print name, if signing for

corporation or other entity, please also print

title of signature and name of entity)

 

XXX-XX-XXX

(Social Security or Tax Identification Number, if applicable)

 

Execution Date: July   14  , 2008

 

Mailing address of Subscriber (please print):

 

3999 Benden Circle      

 

_________________

 

Marrysville, PA 15668

(City) (State) (Zip Code)

 

724-327-4036                

(Telephone Number)

 

9

--------------------------------------------------------------------------------




Accepted:

 

If less than the entire subscription is accepted:

 

Number of Shares accepted:

     1,500     

 

Total purchase price

(number of Shares x $100.00):

$  150,000  

 

 

HYDRON TECHNOLOGIES, INC.

 

By:  /s/ Richard Banakus

 

Name:  Richard Banakus

 

Title:  Interim President

 

Date:    7/30  , 2008

 

10

--------------------------------------------------------------------------------




ANNEX A

 

RESTRICTIVE LEGEND

 

These shares (the “Shares”) of Series A Preferred Stock (the “Preferred Stock”)
of Hydron Technologies, Inc., a New York corporation (the “Corporation”), are
subject to certain restrictions on transfer under federal and applicable state
securities law. Certificates evidencing the Shares shall bear the following
restrictive legend with respect to such restrictions:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Act”), or applicable state securities laws. They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration in
effect with respect to the securities under the Act and registration or
qualification under applicable state securities laws or, if reasonably requested
by the Corporation, an opinion of counsel satisfactory to the Corporation that
such registration or qualification is not required.”

 

Annex A-1

--------------------------------------------------------------------------------




EXHIBIT A

 

TERM SHEET AND DISCLOSURE DOCUMENT

 

Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B

 

FORM OF AMENDMENT TO CERTIFICATE OF INCORPORATION SETTING
FORTH THE TERMS OF THE SERIES A PREFERRED STOCK

 

Exhibit B-1

--------------------------------------------------------------------------------




SCHEDULE A

 

WIRE INSTRUCTIONS

 

WACHOVIA BANK, N.A.

Jacksonville, Florida

 

ABA Number:

0630-00021

 

Account Name:

Ruden, McClosky, Smith, et al. Trust Account/Hydron Technologies, Inc. Series A
Preferred Stock Offering

 

Acct. Number:

2199200004566

 

Swift Code:

PNBPUF33

 

Notify:

Miriam Cruz (954) 764-6660 x 6226, Fort Lauderdale &

Janine Garlitz (954) 527-2464

 

Schedule A-1

--------------------------------------------------------------------------------